DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/04/2022 responsive to the Office Action filed 08/04/2021 has been entered. The specification and Claims 1, 2 and 7 have been amended. Claims 13-15 were previously canceled. Claims 1-12 and 16 are pending in this application.

Response to Arguments

The Specification has been amended on 10/19/2021 to address the new mater issue in the disclosure, thus the objection of Specification has been withdrawn.
Claims 1 and 2 has been amended to address the new matter issue, thus the rejection of the claims 1 and 2 under 112(a) has been withdrawn.
Applicant’s arguments, see Amendments pages 7-9 filed 10/19/2021, with respect to the rejection of the claim 1 under 102/103 rejection have been fully considered but are not persuasive.

These arguments are found to be unpersuasive because:
Applicant’s allegation “it is also clear to the person skilled in the art from the teachings of Mueller that the data medium 16 can move out of the cylindrical component during the vulcanization process” has no ground and is not true. Mueller teaches that a cylindrical component is inserted in the recesses forming the pocket 14 in the individual layers and the data medium 16 is placed in the cylindrical component (Pa [0044]), and the dimensions of the pocket 14 and the data medium 16 are adjusted to one another such that the data medium 16 can be placed in the pocket 14 during the production of the membrane 10 (Pa [0025]). Thus, the inserted cylindrical component inherently has a dimension such that the data medium 16 can be placed in the pocket 14 and the inserted cylindrical component during the production of the membrane 10 as well. Further, Mueller teaches that the upper and lower coatings 18, 19 having no recess (Pa [0040]) cover and seal the pocket 14 (Pa [0032]) so that the data medium 16 is encompassed by the material of the layers of the tab 12 as well as by the upper and lower coatings 18, 19 (Pa [0030]). Thus, the data medium 16 cannot move out of the cylindrical component during the vulcanization process.

Claim Objections

Claims 1 and 7 are objected to because of the following informalities: 
In claim 1, other than the currently amended portion “membrane”, the underline under the limitation “made of at least a natural rubber or a synthetic rubber, the elastomer” should be removed since this limitation is not currently amended.
In claim 1, Applicant has been advised to replace “apositioning aid” in line 12 to – a positioning aid --.
Claim 7 does not have the correct status identifier. Should be “Currently Amended”.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation).

With respect to claim 1, Mueller teaches that a method for producing an elastomer membrane (“method for the production of the membrane 10”, Pa [0038]) made of at least a natural rubber or a synthetic rubber (“elastomer…rubber”, Pa [0023]), the elastomer membrane to be arranged between a drive body and a valve body of 
- arranging an electronic data carrier between at least two layers at a predetermined position of a tab protruding from a narrow side of the elastomer membrane (“the membrane 10 and the tab 12 are constructed of a plurality of layers”, Pa [0039]; “The individual cut-out layers of the membrane 10 and the tab 12 are layered in the desired order.. the data medium 16 is placed in the pocket 14”, Pa [0041]; and “the pocket 14 in the tab 12”, Pa [0039];), wherein the tab differs from a functional portion of the elastomer membrane for controlling a process fluid, and wherein the tab differs from a clamping portion of the elastomer membrane for clamping the elastomer membrane (“The basically rectangular membrane surface represents the functional region of the membrane 10. The associated valve is built into the membrane 10 inside this functional region.”, Pa [0020]; and “the tab 12 is designed as a basically rectangular projection, which extends beyond the basically rectangular membrane surface…the tab 12 may also extend beyond potentially present housing parts of the associated valve.”, Pa [0021]); and 
- compression molding the at least two layers with the electronic data carrier arranged therebetween (“the construction of the layers of the membrane 10 present in the tool (mold), together with the data medium 16 contained therein, are vulcanized.”, Pa [0041]-[0042]; and “the projection of the data medium 16 is pressed into the associated coating 18, 19.”, Pa [0043]), wherein the electronic data carrier is connected at least during vulcanization to a positioning aid, wherein the positioning aid fixes the positions of the electronic data carrier and the positioning aid relative to each other at 
Since Mueller teaches that the projection of the electronic data carrier (“data medium 16”) is pressed into the associated coating 18, 19 during the vulcanization in the mold (Pa [0043]), one would appreciate that Mueller teaches compression molding the layers with the electronic data carrier. 
Alternatively, one would have found it obvious to perform the compression molding the layers with the electronic data carrier in the mold for the purpose of pressing the electronic data carrier into the layers.

With respect to claim 2, Mueller as applied to claim 1 above further teaches that at least portions of the positioning aid remain in the membrane after the compression molding (“the component may remain in the membrane 10”, Pa [0044]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation) as applied to claim 1 above.

With respect to claim 3, Mueller as applied to claim 1 above further teaches that the positioning aid is removed during the compression molding (“the component can be removed after the construction of the entire membrane 10”, Pa [0044]).

Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation) as applied to claims 1 and 3 above, and further in view of Perkins (US 2017/0355112).

With respect to claims 4, 11 and 12, Mueller as applied to claims 1 and 3 above teaches that the positioning aid is removed during the compression molding (“the component can be removed after the construction of the entire membrane 10”, Pa [0044]), but does not specifically teach that the positioning aid attaches the electronic data carrier to a compression molding die at least temporarily during the compression molding. 
Perkins relates to a method of applying a moldable material to a pipe (Pa [0004]). Perkins teaches supporting the pipe in a molding position within a mold cavity using a support and after an annular portion of the mold cavity extending circumferentially around the supported pipe is at least partially filled with the moldable material, the support is withdrawn from the mold cavity by moving the support generally radially outwardly along the support axis after the moldable material in the mold cavity supports the pipe in the molding position (Pa [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mueller with the teachings of Perkins such that the one would substitute two movable supports for the cylindrical component in order to position and attach the electronic data carrier to the mold at least temporarily during the compression molding, and after the partial vulcanization when two layers can 

Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation) as applied to claim 2 above, and further in view of Diekmann et al. (EP 2242004 _Machine Translation).

With respect to claim 5, Mueller as applied to claim 2 above teaches that the construction of the layers of the membrane 10 present in the tool, together with the data medium 16 contained therein, are vulcanized (Pa [0042]) and the positioning aid remains in the membrane after the compression molding (“the component may remain in the membrane 10”, Pa [0044]), but does not specifically teach that the method comprises: arranging the electronic data carrier between two first layers; compression molding the two first layers with the electronic data carrier arranged therein to form a pre-vulcanized positioning aid, arranging the pre-vulcanized positioning aid between the two second layers; compression molding the two second layers with the pre-vulcanized positioning aid arranged therein.
In the same field endeavor, a component having a functional element made of an elastomeric material, in which a readable and/or writable data carrier is embedded (pg 1 li 10-11), Diekmann teaches that the data carrier is provided with a cover which surrounds the data carrier (Figs. 1-2) to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use (pg 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mueller with the teachings of Diekmann such that the one would substitute the cover for the component, and perform compression molding the two layers with the cover surrounding the electronic data carrier in order to protect the data carrier from high temperatures and high pressures and from influences during its processing as well as in later use. In order to form the cover by a first vulcanization process, one would have find it obvious to perform the same compression molding as compression molding the two layers with the cover surrounding the electronic data carrier so as to arrange the data carrier between two elastomer layers and perform compression molding to form the cover surrounding the electronic data carrier for the purpose of simple operation systems by using the same mold.

With respect to claim 9, Mueller as applied to claim 2 above does not specifically teach that the method comprises: attaching the electronic data carrier to a backing fabric; arranging the backing fabric and the electronic data carrier connected thereto between the two layers; compression molding the two layers with the backing fabric arranged therebetween.
In the same field endeavor, a component having a functional element made of an elastomeric material, in which a readable and/or writable data carrier is embedded (pg 1 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mueller with the teachings of Diekmann such that the one would provide the fabric cover surrounding the electronic data carrier, arrange the fabric cover with the electronic data carrier between two layers and then perform compression molding the two layers with the fabric cover and the electronic data carrier in order to protect the data carrier from high temperatures and high pressures and from influences during its processing as well as in later use.

With respect to claim 10, Diekmann as applied to claim 9 above further teaches that the elastomeric material penetrates very well into the nonwoven fabric due to its porosity which results in a particularly firm connection between data carrier with the casing and the functional element (pg 2 li 70-75), thus in the combination the electronic data carrier would be glued and attached onto the backing fabric.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation) as applied to claim 2 above, and further in view of Matsuzaki et al. (US 5,217,668).

With respect to claim 6, Mueller as applied to claim 2 above teaches that the method comprises: arranging the positioning aid, together with the electronic data carrier attached to the positioning aid, between the two layers (“For purposes of adjustment of the layers that have been cut out to one another, a cylindrical component is inserted in the recesses forming the pocket 14 in the individual layers... the data medium 16 is then placed in the cylindrical component.”, Pa [0044]); attaching the positioning aid relative to a compression molding die such that the electronic data carrier is in the predetermined position (“the individual cut-out layers of the membrane 10 and the tab 12 are layered in the desired order and inserted in a tool…the data medium 16 is placed in the pocket 14.”, Pa [0041]); and compression molding the two layers with the positioning aid arranged therebetween to form a vulcanized material (“the construction of the layers of the membrane 10 present in the tool, together with the data medium 16 contained therein, are vulcanized.”, Pa [0042]), but the combination is silent to cutting off a flash of the vulcanized material and an excess length of the positioning aid.
Matsuzaki relates to a method for producing a rubber stopper (Co 1 li 7-8) and teaches that after pressing and heating a half-vulcanized rubber sheet by means of a pair of molds a cutting process is performed for cutting and removing a flash from the secondary formed article (Co 2 li 3-4, 9, and 14-15).
One would have found it obvious to perform the cutting process after compression molding the two layers with the positioning aid arranged therebetween for the purpose of cutting and removing a flash from the final product. Furthermore, during 

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation) in view of Matsuzaki et al. (US 5,217,668) as applied to claim 6 above, and further in view of Diekmann et al. (EP 2242004 _Machine Translation).

With respect to claim 7, the combination as applied to claim 6 above does not specifically teach that the positioning aid is a plastics overmold of the electronic data carrier and surrounds the electronic data carrier at least in portions.
In the same field endeavor, a component having a functional element made of an elastomeric material, in which a readable and/or writable data carrier is embedded (pg 1 li 10-11), Diekmann teaches that the data carrier is provided with a cover which surrounds the data carrier (Figs. 1-2) to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use (pg 1 li 32-36). Diekmann further teaches that the cover/envelope can consist of an elastomer (pg 2 li 79).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Diekmann such that the one would substitute the cover for the component in order to protect the data carrier from high temperatures and high pressures, and from influences during its processing as well as in later use. 

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Mueller et al. (WO 2015/010810_corresponding US 2016/0162771 for Translation) in view of Matsuzaki et al. (US 5,217,668) as applied to claim 6 above, and further in view of Chung (US 2002/0124392).

With respect to claim 8, the combination as applied to claim 6 above does not specifically teach that the positioning aid is a substantially rigid printed circuit board material, and wherein the electronic data carrier is arranged on the printed circuit board material.
In the same field of endeavor, a method for making an article having an electronic device embedded therein, Chung teaches that a panel 220 of electronic substrates is typically formed of a conventional printed wiring circuit board material, such as FR4 material, but may be formed of other suitable electronic substrate materials, such as a flexible circuit of polyimide or other plastic material or alumina, ceramic, and the like (Pa [0031]).
One would have found it obvious to substitute the printed circuit board made of alumina or ceramic which is conventionally used for the component in order to form an electronic device with a substrate/carrier of the electrical circuit.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YUNJU KIM/Examiner, Art Unit 1742